[Cite as State v. Singleton, 2019-Ohio-3452.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      JUDGES:
                                                   Hon. John W. Wise, P. J.
        Plaintiff-Appellee                         Hon. Craig R. Baldwin, J.
                                                   Hon. Earle E. Wise, Jr., J.
-vs-
                                                   Case No. CT2018-0079
WILLIAM SINGLETON

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                        Criminal Appeal from the County Court,
                                                Case No. CRB 1800735


JUDGMENT:                                       Affirmed



DATE OF JUDGMENT ENTRY:                         August 26, 2019



APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellant

D. MICHAEL HADDOX                               JAMES A. ANZELMO
PROSECUTING ATTORNEY                            446 Howland Drive
TAYLOR P. BENNINGTON                            Gahanna, Ohio 43230
ASSISTANT PROSECUTOR
27 North Fifth Street, P.O. Box 189
Zanesville, Ohio 43702-0189
Muskingum County, Case No. CT2018-0079                                                      2

Wise, John, P. J.

       {¶1}   Defendant-Appellant William Singleton appeals his conviction and sentence

entered by the Muskingum County Court on one count of domestic violence.

       {¶2}   Plaintiff-Appellee is the State of Ohio.

                           STATEMENT OF THE FACTS AND CASE

       {¶3}   The facts and procedural history are as follows.

       {¶4}   On October 23, 2018, officers with the Ohio Department of Natural

Resources were dispatched to Dillon State Park Campground in Muskingum County

regarding a domestic violence at campsite 94 of the Dillon campground.

       {¶5}   The caller and victim, R.K. of Piedmont, Missouri, informed officers that her

boyfriend, Appellant William Singleton, had “head-butted” her, causing her to bleed from

her face. Officers observed that her nose was swollen and they observed a bloody rag

that she had used to wipe her nose.

       {¶6}   Appellant was subsequently arrested for domestic violence.

       {¶7}   On October 25, 2018, Appellant was arraigned on one count Domestic

Violence, a misdemeanor of the first degree, in violation of R.C. §2919.25(A).

       {¶8}   On the same day, Appellant entered a plea of no contest and was found

guilty by the court. The court went directly to sentencing and sentenced Appellant to 120

days of jail, a $75 fine, and ordered Appellant to have no criminal or traffic convictions for

5 years.

       {¶9}   On November 13, 2018, Appellant filed a Motion to Stay.

       {¶10} On November 19, 2018, Appellant filed a Notice of Appeal.

       {¶11} On November 29, 2018, the trial court denied the Motion to Stay.
Muskingum County, Case No. CT2018-0079                                                     3


          {¶12} On December 7, 2018, a hearing was held. The trial court granted the stay

of sentence pending this appeal, and Appellant was placed on monthly bond reporting.

          {¶13} On February 27, 2019, a warrant was issued for Appellant for failure to

report.

          {¶14} Appellant now appeals, raising the following assignments of error for review.

                                 ASSIGNMENTS OF ERROR

          {¶15} “I. WILLIAM SINGLETON DID NOT KNOWINGLY, INTELLIGENTLY AND

VOLUNTARILY PLEAD NO CONTEST TO DOMESTIC VIOLENCE, IN VIOLATION OF

HIS DUE PROCESS RIGHTS UNDER THE FIFTH AND FOURTEENTH AMENDMENTS

TO THE UNITED STATES CONSTITUTION AND SECTION SIXTEEN, ARTICLE ONE

OF THE OHIO CONSTITUTION.

          {¶16} “II. THE TRIAL COURT ISSUED A SENTENCE IN CONTRAVENTION OF

THE PRINCIPLES AND PURPOSES OF MISDEMEANOR SENTENCING, IN

VIOLATION OF SINGLETON'S RIGHTS TO DUE PROCESS, GUARANTEED BY

SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION AND THE FIFTH AND

FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION.”

                                                  I.

          {¶17} In his first assignment of error, Appellant argues that his no contest plea

was not made knowingly, intelligently or voluntarily. We disagree.

          {¶18} “When a defendant enters a plea in a criminal case, the plea must be made

knowingly, intelligently, and voluntarily. Failure on any of those points renders

enforcement of the plea unconstitutional under both the United States Constitution and

the Ohio Constitution.” State v. Engle, 74 Ohio St. 3d 525, 527, 660 N.E.2d 450 (1996);
Muskingum County, Case No. CT2018-0079                                                     4

see also State v. Veney, 120 Ohio St. 3d 176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 7. To

that end, Crim.R. 11 sets forth certain constitutional and procedural requirements with

which a trial court must comply prior to accepting a guilty or no contest plea.

       {¶19} A “trial court is required to inform the defendant only of the effect of the

specific plea being entered,” which, in this case, is a no contest plea. See State v. Jones,

116 Ohio St. 3d 211, 2007–Ohio–6093, 877 N.E.2d 677, at ¶ 25. “[T]o satisfy the

requirement of informing a defendant of the effect of a plea, a trial court must inform the

defendant of the appropriate language under Crim.R. 11(B).” Id., paragraph two of the

syllabus. A trial court may advise a defendant of the language of Crim.R. 11(B) “orally or

in writing.” Id. at ¶ 51.

       {¶20} Crim.R. 11(B)(2) states that a “plea of no contest is not an admission of

defendant's guilt, but is an admission of the truth of the facts alleged in the indictment,

information, or complaint, and the plea or admission shall not be used against the

defendant in any subsequent civil or criminal proceeding.” Crim.R. 11(B).

       {¶21} “A plea of no contest allows the trial court to enter a finding of guilty to the

charged offense following an explanation of the circumstances by the city.” Columbus v.

Gullett, 10th Dist. No. 90AP–2, 1990 WL 98391 (July 12, 1990), citing R.C. §2937.07.

“Such a plea constitutes an admission of the facts alleged in the complaint.” Id., citing

Crim.R. 11(B)(2).

       {¶22} Being an admission of the truth of the facts on which the charges against

him are based, a no contest plea forecloses a defendant's right to challenge the truth of

those facts in a subsequent appeal from his resulting conviction and sentence. State v.

Bird supra; State v. Evans, Montgomery App. No. 21669, 2007–Ohio–6587 at ¶ 10.
Muskingum County, Case No. CT2018-0079                                                      5


       {¶23} An appellate court reviews de novo a trial court's finding of guilt on a no

contest plea to a misdemeanor. Id. (stating “[o]n appeal, the focus is whether the facts

recited are sufficient to support a conviction of the charged offense”); State v. Erskine,

2015-Ohio-710, 29 N.E.3d 272, ¶ 10. Thus, “[w]e review the explanation of circumstances

to determine if there is sufficient evidence in the record to establish all of the elements of

the offense.” Erskine at ¶ 10, citing Cuyahoga Falls v. Bowers, 9 Ohio St. 3d 148, 151,

459 N.E.2d 532 (1984) (stating the relevant inquiry is whether the court made the

necessary explanation of circumstances to support a finding of guilty).

       {¶24} R.C. §2937.07, the statute governing pleas of no contest in misdemeanor

cases, provides, in pertinent part:

              A plea to a misdemeanor offense of “no contest” or words of similar

       import shall constitute an admission of the truth of the facts alleged in the

       complaint and that the judge or magistrate may make a finding of guilty or

       not guilty from the explanation of the circumstances of the offense. If the

       offense to which the accused is entering a plea of “no contest” is a minor

       misdemeanor, the judge or magistrate is not required to call for an

       explanation of the circumstances of the offense, and the judge or magistrate

       may base a finding on the facts alleged in the complaint.

       {¶25} The Supreme Court of Ohio has clarified that R.C. §2937.07 confers a

substantive right, and “a no contest plea may not be the basis for a finding of guilty without

an explanation of circumstances.” Cuyahoga Falls at 150, 459 N.E.2d 532.
Muskingum County, Case No. CT2018-0079                                                  6


       {¶26} In the case before us, Appellant argues that during his plea he disputed the

facts as presented by the prosecutor and therefore his plea was not knowingly,

intelligently and voluntarily made.

       {¶27} In the instant case, the trial court read the plea form in its entirety to

Appellant during which time Appellant provided verbal affirmations that he understood

same. The prosecution then read a recitation of the facts into the record. The trial court

then asked Appellant if he had anything he wanted to say prior to the trial court making a

finding of guilty or not guilty. Appellant stated:

              DEFENDANT: That morning, she came in from work. It was during

       the morning when it happened. She told me to get up and get out of bed so

       she could lay down. I got up. I only had my one leg on so I had to hobble

       through the little pathway by the bathroom and the refrigerator to get in to

       the kitchen to get out of her way

              During that time, she grabbed ahold of me to hold me to help me to

       get around. I don’t know if I fell towards her or stumbled. I am not for sure.

              COURT: All right.

              DEFENDANT: You know, and then I went on around. And then that’s

       when that she went on in to the bedroom and went to bed. And then later

       that day is when she continued with her arguing towards me instead of the

       morning.

       {¶28} Upon review of the above exchange between Appellant the trial court, we

do not find that Appellant asserted his innocence or disputed the facts as presented by
Muskingum County, Case No. CT2018-0079                                                    7


the prosecutor; rather, appellant added additional facts and stated that he was not sure

what happened on that day. He did not state that he did not assault the victim.

      {¶29} Appellant’s first assignment of error is overruled.

                                                 II.

      {¶30} In his second assignment of error, Appellant argues the trial court erred in

sentencing. We disagree.

      {¶31} More     specifically,   Appellant   argues   that    his   sentence   was   not

commensurate with his conduct. We disagree.

      {¶32} Misdemeanor sentences are reviewed for an abuse of discretion. R.C.

2929.22; State v. Frazier, 158 Ohio App. 3d 407, 2004–Ohio–4506, 815 N.E.2d 1155, at

¶ 15. An abuse of discretion means more than an error of judgment; it implies that the

trial court's decision was unreasonable, arbitrary, or unconscionable. State v. Adams

(1980), 62 Ohio St. 2d 151, 157, 16 O.O.3d 169, 404 N.E.2d 144.

      {¶33} R.C. §2929.22, the misdemeanor sentencing statute, lists factors a trial

court must consider in determining the appropriate sentence to impose:

             (a) The nature and circumstances of the offense or offenses;

             (b) Whether the circumstances regarding the offender and the

      offense or offenses indicate that the offender has a history of persistent

      criminal activity and that the offender's character and condition reveal a

      substantial risk that the offender will commit another offense;

             (c) Whether the circumstances regarding the offender and the

      offense or offenses indicate that the offender's history, character, and

      condition reveal a substantial risk that the offender will be a danger to others
Muskingum County, Case No. CT2018-0079                                                       8


       and that the offender's conduct has been characterized by a pattern of

       repetitive, compulsive, or aggressive behavior with heedless indifference to

       the consequences;

              (d) Whether the victim's youth, age, disability, or other factors made

       the victim particularly vulnerable to the offense or made the impact of the

       offense more serious;

              (e) Whether the offender is likely to commit future crimes in general,

       in addition to the circumstances described in divisions (B)(1)(b) and (c) of

       this section.

       {¶34} R.C. §2929.22(B)(1).

       {¶35} Appellant herein was charged with Domestic Violence, in violation of R.C.

§2919.25(A), a first degree misdemeanor. A first degree misdemeanor is punishable by

a sentence of up to 180 days in jail and a $1,000.00 fine. Here, the trial court imposed a

sentence of 120 days in jail, a $75 fine, and five (5) years of community control. As such,

the trial court’s sentence was well within the statutory range and is not contrary to law.

       {¶36} Additionally, prior to imposing sentence, the trial court considered the nature

of the crime, the victim’s statement, Appellant’s criminal history and pending charges.

       {¶37} Upon review, we find the sentence imposed by the trial court was supported

by the record and was not an abuse of discretion.
Muskingum County, Case No. CT2018-0079                                           9


       {¶38} Appellant’s second assignment of error is overruled.

       {¶39} Accordingly, the judgment of the County Court, Muskingum County, Ohio,

is affirmed.



By: Wise, John, P. J.

Baldwin, J., and

Wise, Earle, J., concur.



JWW/d 0806